                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

MARK ALLEN STEINMETZ,                           )
                                                )
                      Plaintiff,                )
                                                )
vs.                                             )    Case No. 18-00088-CV-W-ODS
                                                )
NANCY A. BERRYHILL,                             )
Acting Commissioner of Social Security,         )
                                                )
                              Defendant.        )

      ORDER AND OPINION REVERSING COMMISSIONER’S FINAL DECISION
      DENYING BENEFITS AND REMANDING FOR FURTHER PROCEEDINGS
       Pending is Plaintiff’s appeal of Defendant’s decision denying his applications for
disability insurance benefits and supplemental security income. For the reasons set
forth below, Defendant’s decision is reversed, and the case is remanded for further
proceedings.
       (1)     During a hearing before an Administrative Law Judge (“ALJ”) in 2015,
Plaintiff testified he was enrolled in special education classes since first grade, he had
difficulty reading and writing, someone had to read him the letters he received from the
Social Security Administration, and he could not fill out his Social Security forms or job
applications without assistance. R. at 41, 52-55. During the same hearing, the
Vocational Expert (“VE”) testified Plaintiff could perform work as an inspector, hand
packager, and assembler, but all three jobs required some reading. R. at 58. During a
hearing before an ALJ in 2016, Plaintiff testified he could not read. R. at 80. In that
hearing, the VE testified Plaintiff could work as a hand packager, sorter, and inspector.
R. at 83. The ALJ did not inquire about the level of reading required for those positions.
       The record also reflects Plaintiff’s difficulties with reading and writing. First, his
medical records chronicle his difficulties. R. at 86, 348, 372, 705, 746, 752, 761, 764,
766, 900, 903, 969. Second, Dr. Robert Frick, who performed a consultative psychiatric
examination, opined Plaintiff had “borderline IQ vs. mild M[ental] R[etardation],” and
listed borderline intelligence as a primary diagnosis. R. at 881-85. Finally, while his
high school transcript does not demonstrate whether or not Plaintiff was enrolled in
special education classes, the transcript reveals Plaintiff failed at least three reading
and/or writing classes. R. at 395-98.
       “[T]he ALJ bears a responsibility to develop the record fairly and fully,
independent of the claimant’s burden to press his case.” Lott v. Colvin, 772 F.3d 546,
549 (8th Cir. 2014) (citations omitted). “Failing to develop the record is reversible error
when it does not contain enough evidence to determine the impact of a claimant’s
impairment on his ability to work.” Byes v. Astrue, 687 F.3d 913, 916 (8th Cir. 2012)
(citation omitted). If the ALJ is alerted by sufficient evidence in the record of a possible
severe mental impairment, “the ALJ must further develop the record about mental
impairments before ruling on the severity of the claimant's impairment(s).” Id.
       “[B]orderline intellectual functioning should be considered a severe impairment”
when supported by the record. Hunt v. Massanari, 250 F.3d 622, 625 (8th Cir. 2001)
(citation omitted). In this matter, the record contains numerous references to Plaintiff’s
intellectual functioning. But the ALJ did not fully develop the record in order to
determine if Plaintiff’s intellectual functioning was a severe impairment, and what
limitations, if any, Plaintiff had due to his intellectual functioning. Upon remand, the ALJ
must further develop the record with regard to Plaintiff’s intellectual functioning.
Additionally, the ALJ must consider Dr. Frick’s opinion that Plaintiff had borderline
intelligence as well as the other instances in the record indicating limited intellectual
functioning. If the ALJ chooses to discount Dr. Frick’s opinion or other evidence in the
record, the ALJ must provide sufficient explanation to support those determinations.
       (2)    Because the ALJ rejected the only medical opinion related to Plaintiff’s
physical limitations, the physical limitations included in the ALJ’s RFC were not
supported by substantial evidence. Further, given that the sole opinion regarding
Plaintiff’s physical limitations was discounted, the record was not fully developed to
determine Plaintiff’s physical limitations. Upon remand, the ALJ must further develop
the record with regard to Plaintiff’s physical limitations, and set forth an RFC containing
physical limitations supported by substantial evidence.
       (3)    In his decision, the ALJ found Plaintiff’s disability onset date was January
1, 2013. R. at 15. But, during the hearing, he stated the decision would reflect a



                                              2
disability onset date of April 2, 2012. R. at 40. Upon remand, the ALJ must identify the
disability onset date, and if the ALJ determines the disability onset date is not April 2,
2012, the ALJ must provide an explanation as to why the onset date is different.
       (4)    Finally, during the 2016 hearing, Plaintiff asked the ALJ to reopen his
2012 application for disability benefits. R. at 39. The ALJ took the request under
advisement, and stated he would include his determination in the written decision. R. at
40. The ALJ’s decision did not address Plaintiff’s request. Upon remand, the ALJ shall
consider Plaintiff’s request to reopen his prior claim for disability benefits, and include
that determination in the written decision.


IT IS SO ORDERED.

                                                    /s/ Ortrie D. Smith
DATE: January 31, 2019                              ORTRIE D. SMITH, SENIOR JUDGE
                                                    UNITED STATES DISTRICT COURT




                                              3
